DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 5, 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “each of the lateral cavities and/or each layer of material (5) separating the fluid laminae has a thickness is less than 3 mm”, and the claim also recites “preferably less than 2 mm, preferably less than or equal to 1 mm” which is the narrower statement of the range/limitation.  Further, claim 9 recites the broad recitation “the ratio of the cross section of each of the lateral cavities the section of the main perforation is greater than 125”, and the claim also recites “preferably comprised between 150 and 160” which is the narrower statement of the range/limitation.  Further, claim 10 recites the broad recitation “the height and/or the width of a lateral cavity is greater than or equal to 25 mm”, and the claim also recites “preferably greater than 30 mm, preferably equal to 50 mm” which is the narrower statement of the range/limitation.  Further, claim 12 recites the broad recitation “the main perforation has a section of less than 24 mm2”, and the claim also recites “preferably less than 9 mm2, preferably equal to 4 mm2” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (WO 97/09527).
	With respect to Claim 1, Wolf teaches an acoustic resonator (Figure 1, see abstract) comprising a resonance part provided with: a main perforation (8) passing right through the resonance part, the main perforation (8) extending in a direction of propagation (9), this main perforation (8) being suitable for receiving and propagating at least one acoustic wave (see abstract) in the direction of propagation (9), a series of lateral cavities (10) communicating with the main perforation (8) in such a way as to form acoustic resonators (see abstract), each lateral cavity (10) extending transversally with respect to the direction of propagation (9), the main perforation (8) and the lateral cavities (10) being filled with a fluid; each lateral cavity (10) opens onto the main perforation (8) via the entire perimeter of a respective segment of this main perforation-(8) the lateral cavities (10) constitute fluid laminae such that the resonance part presents a multilayer structure comprising these fluid laminae (in cavities #10) and layers (5) of a material of the resonance part separating these fluid laminae; and having an inherent, but unspecified the ratio of the cross section of each of the lateral cavities to the section of the main perforation.  Although Wolf does teach that cross section of each of the lateral cavities  and the section of the main perforation can be can altered for tuning purposes, Wolf fails to explicitly teach the ratio of the cross section of each of the lateral cavities the section of the main perforation is greater than 75.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the ratio of the cross section of each of the lateral cavities to the section of the main perforation is greater than 75, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Applicant is merely tuning the device, which is also taught by Wolf.  Still further, the claimed ratio of greater 75 appears arbitrary as no criticality of a ratio greater than 75, or any other ratio for that matter, has been established so as to show unexpected results or some other particular advantage beyond merely tuning the device.
	With respect to Claim 2, Wolf teaches wherein the lateral cavities (10) are spaced apart regularly along the direction of propagation (9).  
	With respect to Claim 3, Wolf teaches wherein the lateral cavities (10) extend perpendicularly with respect to the direction of propagation (9).3  
	With respect to Claim 4, Wolf is relied upon for the reasons and disclosures set forth above. Wolf further teaches wherein the walls/screens #5 separating the spaces/cavities #10 can be altered for tuning purposes.  Wolf fails to explicitly teach wherein each layer of material separating the fluid laminae has a thickness equal to a thickness of a lateral cavity.  It would have been an obvious design choice to provide wherein each layer of material separating the fluid laminae has a thickness equal to a thickness of a lateral cavity, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In this case, merely altering the spacing between walls/screens #5 could yield an equal thickness of layers #10 and 5#.
	With respect to Claim 5, Wolf teaches wherein each of the lateral cavities (10) and/or each layer of material (5) separating the fluid laminae has an unspecified, but inherent thickness.  Wolf fails to explicitly teach wherein the thickness is less than 3 mm, preferably less than 2 mm, preferably less than or equal to 1 mm.  It would have been an obvious design choice to provide each of the lateral cavities and/or each layer of material (5) separating the fluid laminae has a thickness is less than 3 mm, preferably less than 2 mm, preferably less than or equal to 1 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to Claim 6, Wolf teaches wherein each of the lateral cavities (10),or fluid laminae, has a thickness defined by two transverse planes that are parallel to one another, and are not parallel to the direction of propagation (9) (clearly seen).  
	With respect to Claim 7, Wolf teaches wherein each of the lateral cavities (10) forms a volume delimited by: two first lateral planes (clearly seen) parallel to the direction of propagation (9) and parallel to one another, these two first lateral planes defining a height of a lateral cavity (10); two second lateral planes (clearly seen) parallel to one another and perpendicular to the first lateral planes, these two second lateral planes defining a width of a lateral cavity (10); and said two transverse planes (clearly seen – as defined in claim 6 above) defining said thickness of a lateral cavity (10), such that the volume is parallelepipedal.  
	With respect to Claim 8, Wolf is relied upon for the reasons and disclosures set forth above.  Wolf further teaches with respect to said parallelepipedal volume, the ratio of the height to the thickness
	With respect to Claim 9, Wolf is relied upon for the reasons and disclosures set forth above.  Wolf further teaches that cross section of each of the lateral cavities and the section of the main perforation can be can altered for tuning purposes. Wolf fails to explicitly teach the ratio of the cross section of each of the lateral cavities the section of the main perforation is greater than 125, preferably comprised between 150 and 160.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the ratio of the cross section of each of the lateral cavities to the section of the main perforation is greater than 125, preferably comprised between 150 and 160, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Applicant is merely tuning the device, which is also taught by Wolf.  Still further, the claimed ratio of greater 125, preferably comprised between 150 and 160, appears arbitrary as no criticality of a ratio greater than 125, preferably comprised between 150 and 160, or any other ratio for that matter, has been established so as to show unexpected results or some other particular advantage beyond merely tuning the device.
	With respect to Claim 10, Wolf teaches wherein each of the lateral cavities (10) has an unspecified, but inherent height and width.  Wolf fails to explicitly teach the height and/or the width of a lateral cavity is greater than or equal to 25 mm, preferably greater than 30 mm, preferably equal to 50 mm.  It would have been an obvious design choice to provide wherein the height and/or the width of a lateral cavity is greater than or equal to 25 mm, preferably greater than 30 mm, preferably equal to 50 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to Claim 11, Wolf is relied upon for the reasons and disclosures set forth above.  Wolf further appears to teach wherein the main perforation (8) has a square section/shape.  However, Wolf fails to explicitly teach wherein the main perforation (8) has a square section/shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the main perforation (8) has a square section/shape, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Wolf.
	With respect to Claim 12, Wolf teaches wherein the main perforation has a section with unspecified dimension.  Wolf fails to explicitly teach wherein the main perforation has a section of less than 24 mm2, preferably less than 9 mm2, preferably equal to 4 mm2.  It would have been an obvious design choice to provide wherein the main perforation has a section of less than 24 mm2, preferably less than 9 mm2, preferably equal to 4 mm2, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to low thickness perforated mille-feuille acoustic resonator for absorbing for radiating very low acoustic frequencies are disclosed in the PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837